Title: George Divers to Thomas Jefferson, 28 October 1819
From: Divers, George
To: Jefferson, Thomas


					
						Dr sir
						
							Farmington
							28th Octr 1819
						
					
					I send the bearer Nelson to ask how you are today, I am very thankful for the Ram & the pig you were so good as to send me, but am sorry you were at the trouble to send them up,
					My akes and pains has return’d on me with the late cold weather, which has also injour’d the grapes and Figs, such as they are, I send you a few of each, Mrs Divers joines me in a Sincere wish for the restoration of your Health & best respects for the family at monticello
					
						Your friend & Servt
						
							George Divers
						
					
				